| iSEXTON, Judge,
concurring.
I write separately to take notice of the unusual nature of the trial court’s offer to allow the defendant to forfeit his truck in lieu of paying the $10,000 fine. As the opinion here points out, this procedure does not appear to be contemplated by our law.
However, the defendant has not assigned this aspect of the sentence as error. At this point, I am inclined to think that the circumstance does not present error patent. LSA-C.Cr.P. Art. 920.
Indeed, if the defendant’s truck is worth a great deal less than the $10,000 fine, the sentence may well be illegally lenient, in which case we have no authority to correct it. State v. Fraser, 484 So.2d 122 (La.1986); State v. Samuels, 471 So.2d 883 (La.App.2d Cir.1985).